187 Ga. App. 507 (1988)
370 S.E.2d 800
N. C. CONSTRUCTION COMPANY
v.
ACTION MOBILPLATFORM, INC.
76968.
Court of Appeals of Georgia.
Decided June 10, 1988.
Charles O. Jones, pro se.
M. David Harrison, J. Ben Moore, for appellee.
BANKE, Presiding Judge.
A default judgment was entered against the appellant in this case on March 5, 1987, based on a determination that its answer was not legally sufficient. The present appeal is from an order dated November 11, 1987, denying the appellant's "Motion for Reconsideration or in the Alternative ... To Dismiss a Void Judgment." Held:
It is well settled that neither a motion for reconsideration of a final judgment nor a motion to set aside a final judgment extends the time for filing a notice of appeal. See, e.g., Austin v. Carter, 248 Ga. 775, 776 (1) (285 SE2d 542) (1982). While the denial of a motion to set aside may be considered appealable in its own right where the motion is filed pursuant to OCGA § 9-11-60 (d), the right of appeal is conditioned, under such circumstances, upon compliance with the application procedures set forth in OCGA § 5-6-35. No application for appeal having been filed in the present case, it follows that the appeal must be dismissed for lack of jurisdiction.
Appeal dismissed. Birdsong, C. J., and Beasley, J., concur.